

ISIN: US16936RAA32
EXECUTION VERSION

 
SENIOR CONVERTIBLE NOTE
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL
BUYER” WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT OR TO AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D OR (III) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.
 
CHINA AUTOMOTIVE SYSTEMS, INC.
 
SENIOR CONVERTIBLE NOTE
 
Issuance Date: February 15, 2008
Original Principal Amount: U.S. $8,571,429



FOR VALUE RECEIVED, China Automotive Systems, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to TFINN & CO. as nominee for Lehman Brothers
Commercial Corporation Asia Limited or registered assigns (the “Holder”) the
amount set out above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at a rate
per annum equal to the Interest Rate (as defined below) from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Senior Convertible Note (including all Senior
Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of an issue of Senior Convertible Notes issued pursuant to the
Securities Purchase Agreement on the Closing Date (collectively, the “Notes” and
such other Senior Convertible Notes, the “Other Notes”). Certain capitalized
terms used herein are defined in Section 29.
 
(1) MATURITY. On the Maturity Date, the Company shall pay to the Holder an
amount in cash representing all outstanding Principal, accrued and unpaid
Interest and accrued and unpaid Late Charges, if any, on such Principal and
Interest plus the Maturity Make Whole Amount. The “Maturity Date” shall be
February 15, 2013, as may be extended at the option of the Holder for a period
which shall in no event exceed an additional ninety (90) days (i) in the event
that an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
or any event shall have occurred and be continuing on the Maturity Date (as may
be extended pursuant to this Section 1) that with the passage of time and the
failure to cure would result in an Event of Default, and (ii) (subject to
Section 5(a) as to conversion) from the date of the consummation of a Change of
Control in the event that a Change of Control is publicly announced or a Change
of Control Notice (as defined in Section 5(b)) is delivered prior to the
Maturity Date and pursuant to the terms of Section 5(b).
 
 
 

--------------------------------------------------------------------------------

 
 
(2) INTEREST; INTEREST RATE; PAYMENT NOTICE.
 
(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of actual number of days elapsed over a 360-day year
and shall be payable in arrears semi-annually on January 15, and July 15 of each
year (each, an “Interest Date”) with the first Interest Date being July 15,
2008. Interest shall be payable on each Interest Date, to the record holder of
this Note on the applicable Interest Date in cash.
 
(b) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount on each Conversion Date in accordance with
Section 3(b)(i). From and after the occurrence and during the continuance of an
Event of Default, the Interest Rate then in effect shall be increased by two
percent (2%). In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default.
 
(c) The Company shall provide notice (via email) to the Holder immediately upon
the making of any payment required pursuant to this Note. In order for the
Holder to claim an Event of Default for the Company’s failure to make payment,
the Holder must respond within three (3) Business Days of such notice that such
payment has not been received. If the Company fails to provide notice of payment
as required hereunder the Holder is under no obligation to notify the Company
that payment was not received.
 
(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.
 
(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the thirtieth (30th) day after the Issuance Date and prior to
the thirtieth (30th) Business Day prior to the Maturity Date, the Holder shall
be entitled to convert any portion of the outstanding and unpaid Conversion
Amount (as defined below) into fully paid and nonassessable shares of Common
Stock in accordance with Section 3(c), at the Conversion Rate (as defined
below). The Company shall not issue any fraction of a share of Common Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).
 
(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.
 
(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $8.8527, subject to adjustment as set forth in
Section 3(d) below and as otherwise provided herein.
 
(c) Mechanics of Conversion.
 
(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
a confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third (3rd)
Trading Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall (x) provided that there is an effective
Registration Statement and that the Transfer Agent is participating in the
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit Withdrawal Agent Commission system or (y) if there is no effective
Registration Statement or if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled. If this Note is physically surrendered for conversion
as required by Section 3(c)(iii) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
(3) Trading Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 18(d)) representing
the outstanding Principal not converted. The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC, as
applicable, for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the date which
is three (3) Trading Days after the Conversion Date (a “Conversion Failure”),
then (A) the Company shall pay damages to the Holder for each Trading Day of
such Conversion Failure in an amount equal to one and one-half percent (1.5%) of
the product of (1) the sum of the number of shares of Common Stock not issued to
the Holder on or prior to the Share Delivery Date and to which the Holder is
entitled, and (2) the Weighted Average Price of the Common Stock on the Share
Delivery Date and (B) the Holder, upon written notice to the Company within five
(5) Trading Days after the Conversion Failure, may void its Conversion Notice
with respect to, and retain or have returned, as the case may be, any portion of
this Note that has not been converted pursuant to such Conversion Notice;
provided that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise. In addition to the
foregoing, if within three (3) Trading Days after the Company’s receipt of the
facsimile copy of a Conversion Notice the Company shall fail to issue and
deliver a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon such holder’s conversion of any Conversion Amount or on any date of the
Company’s obligation to deliver shares of Common Stock as contemplated pursuant
to clause (y) below, and if on or after such Trading Day the Holder purchases
(in an open market transaction or otherwise) Common Stock to deliver in
satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within three (3) Trading Days after the Holder’s request
and in the Holder’s discretion, either (x) pay cash to the Holder in an amount
equal to the Holder’s total purchase price (including brokerage commissions and
other out of pocket expenses, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Common Stock) shall terminate, or
(y) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (I)
such number of shares of Common Stock, times (II) the Weighted Average Price on
the Conversion Date.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 18. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Principal amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.
 
(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 23.
 
(v) Mandatory Conversion.
 
(A) General. If at any time during a six-month period ending on the six-month
(or integral multiple of six-month) anniversary of the Closing Date (the
beginning day of each such six-month period, a “Mandatory Conversion Period
Start Date”), (1) the arithmetic average of the Weighted Average Price of the
Common Stock for a period of at least thirty (30) consecutive Trading Days
following the Mandatory Conversion Period Start Date (the “Mandatory Conversion
Measuring Period”) equals or exceeds the percentage of the Conversion Price on
the Issuance Date (subject to appropriate adjustments for any stock dividend,
stock split, stock combination, reclassification or similar transaction after
the Issuance Date) set forth in the chart below as applicable to the indicated
six month period and to the Mandatory Conversion Measuring Period related
thereto:
 
0-6 months: 125%
6-12 months: 125%
12-18 months: 135%
18-24 months: 135%
24-30 months: 145%
30-36 months: 145%
36-42 months: 155%
42-48 months: 155%
 
(the “Pricing Condition”) and (2) no Equity Conditions Failure exists, the
Company shall have the right to require the Holder to convert all or any portion
of the Conversion Amount then remaining under this Note, in each case as
designated in the Mandatory Conversion Notice (as defined below) into fully
paid, validly issued and nonassessable shares of Common Stock in accordance with
Section 3(c) hereof at the Conversion Rate as of the Mandatory Conversion Date
(as defined below) (a “Mandatory Conversion”). The Company may exercise its
right to require conversion under this Section 3(c)(v) by delivering within not
more than two (2) Trading Days following the end of such Mandatory Conversion
Measuring Period a written notice thereof by facsimile and overnight courier to
all, but not less than all, of the holders of Notes and the Transfer Agent (the
“Mandatory Conversion Notice” and the date all of the holders are deemed
hereunder to have received such notice is referred to as the “Mandatory
Conversion Notice Date”). The Mandatory Conversion Notice shall be irrevocable.
The Mandatory Conversion Notice shall (x) state (I) the Trading Day selected for
the Mandatory Conversion, which Trading Day shall be five (5) Trading Days
following the Mandatory Conversion Notice Date (the “Mandatory Conversion
Date”), (II) the aggregate Conversion Amount of the Notes subject to Mandatory
Conversion from the Holder and all of the holders of the Notes pursuant to this
Section 3(c)(v) (and analogous provisions under the Other Notes), and (III) the
number of shares of Common Stock to be issued to the Holder on the Mandatory
Conversion Date, and (y) certify that there has been no Equity Conditions
Failure and (z) certify that the Pricing Condition has been met as to the
Mandatory Conversion Measuring Period. If the Equity Conditions are satisfied as
of the Mandatory Conversion Notice Date but if any Equity Condition is no longer
satisfied at any time on each date prior to and including the Mandatory
Conversion Date, the Mandatory Conversion Notice shall be null and void.
 
 
5

--------------------------------------------------------------------------------

 
 
(B) Pro Rata Conversion Requirement. If the Company elects to cause a conversion
of any Conversion Amount of this Note pursuant to Section 3(c)(v)(A), then it
must to the extent allowable in the Other Notes, simultaneously take the same
action in the same proportion with respect to the Other Notes. If the Company
elects a Mandatory Conversion of this Note pursuant to Section 3(c)(v)(A) (or
similar provisions under the Other Notes) with respect to less than all of the
Conversion Amounts of the Notes then outstanding, then the Company shall require
conversion of a Conversion Amount from each of the holders of the Notes equal to
the product of (1) the aggregate Conversion Amount of Notes which the Company
has elected to cause to be converted pursuant to Section 3(c)(v)(A), multiplied
by (2) the fraction, the numerator of which is the sum of the aggregate Original
Principal Amount of the Notes purchased by such holder of outstanding Notes and
the denominator of which is the sum of the aggregate Original Principal Amount
of the Notes purchased by all holders holding outstanding Notes (such fraction
with respect to each holder is referred to as its “Conversion Allocation
Percentage,” and such amount with respect to each holder is referred to as its
“Pro Rata Conversion Amount”); provided, however, that in the event that any
holder’s Pro Rata Conversion Amount exceeds the outstanding Principal amount of
such holder’s Note, then such excess Pro Rata Conversion Amount shall not be
converted and no holder shall be required to convert an amount in excess of its
Pro Rata Conversion Amount. In the event that the initial holder of any Notes
shall sell or otherwise transfer any of such holder’s Notes, the transferee
shall be allocated a pro rata portion of such holder’s Conversion Allocation
Percentage and the Pro Rata Conversion Amount.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Conversion Price Reset. On each six month anniversary of the Issuance Date
beginning August 15, 2008, the Conversion Price shall be adjusted downward to
the Reset Reference Price (as defined below) if the Weighted Average Price for
the twenty (20) consecutive Trading Days immediately prior to the applicable six
month anniversary (the “Reset Reference Price”) is less than 95% of the
Conversion Price in effect as of such applicable six month anniversary date, as
adjusted pursuant to Section 7. The foregoing notwithstanding, the Conversion
Price shall not be reduced pursuant to this Section 3(d) to less than 80% of the
Conversion Price in effect on the Issuance Date, as adjusted pursuant to Section
7(b); and in no event shall the Conversion Price be reduced to less than
$6.7417.
 
(e) Limitations on Conversions.
 
(i) Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation the Warrants (as defined in the Securities
Purchase Agreement) and any Other Notes) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3(e)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For purposes of this Section 3(e)(i), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (1) the
Company’s most recent Form 10-K, Form 10-Q, Form 8-K or other public filing with
the SEC, as the case may be, (2) a more recent public announcement by the
Company or (3) any other notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage not in
excess of 4.99% specified in such notice; provided that (x) any such increase
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company, and (y) any such increase or decrease will apply only
to the initial Holder and not to any other Holder of Notes.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) Mandatory Conversion Cap. The Company shall not effect a Mandatory
Conversion of more than twelve percent (12%) of the Original Principal Amount of
the Notes (with the applicable accrued but unpaid Interest and Late Charges on
such Conversion Amount) in any six month period or twenty-four percent (24%) of
the Original Principal Amount of the Notes (with the applicable accrued but
unpaid Interest and Late Charges on such Conversion Amount) in any twelve (12)
month period.
 
(iii) Market Regulation. The Company shall not be obligated to issue any shares
of Common Stock upon conversion of this Note if the issuance of such shares of
Common Stock would exceed the aggregate number of shares of Common Stock which
the Company may issue upon conversion of the Notes without breaching the
Company’s obligations under the rules or regulations of the Principal Market
(the “Exchange Cap”), except that such limitation shall not apply in the event
that the Company (A) obtains the approval of its stockholders as required by the
applicable rules of such Principal Market for issuances of Common Stock in
excess of such amount or (B) obtains a written opinion from outside counsel to
the Company that such approval is not required, which opinion shall be
reasonably satisfactory to the Required Holders. Until such approval or written
opinion is obtained, no purchaser of the Notes pursuant to the Securities
Purchase Agreement (the “Purchasers”) shall be issued in the aggregate, upon
conversion of Notes, shares of Common Stock in an amount greater than the
product of the Exchange Cap multiplied by a fraction, the numerator of which is
the principal amount of Notes issued to a Purchaser pursuant to the Securities
Purchase Agreement on the Closing Date and the denominator of which is the
aggregate principal amount of all Notes issued to the Purchasers pursuant to the
Securities Purchase Agreement on the Closing Date (with respect to each
Purchaser, the “Exchange Cap Allocation”). In the event that any Purchaser shall
sell or otherwise transfer any of such Purchaser’s Notes, the transferee shall
be allocated a pro rata portion of such Purchaser’s Exchange Cap Allocation, and
the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee. In the event that any Holder of Notes shall convert all of such
Holder’s Notes into a number of shares of Common Stock which, in the aggregate,
is less than such Holder’s Exchange Cap Allocation, then the difference between
such Holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such Holder shall be allocated to the respective Exchange Cap
Allocations of the remaining Holders of Notes on a pro rata basis in proportion
to the aggregate principal amount of the Notes then held by each such Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
(4) RIGHTS UPON EVENT OF DEFAULT.
 
(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:
 
(i) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Trading Days after the
applicable Conversion Date or (B) notice, written or oral, to any Holder of the
Notes, including by way of public announcement or through any of its agents, at
any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes, other than pursuant to Section 3(e);
 
(ii) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
amounts hereunder) or any other Transaction Document (as defined in the
Securities Purchase Agreement) or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and/or Late Charges when and as due, in which case only
if such failure continues for a period of at least five (5) Business Days after
written notice of such failure as provided for in Section 2(c);
 
(iii) any material and continuing (past any cure period) default under,
redemption of (involuntarily on the part of the Company) or acceleration prior
to maturity of any Indebtedness of the Company or any of its Subsidiaries (as
defined in Section 3(a) of the Securities Purchase Agreement) in excess of
US$3,000,000 other than with respect to any Other Notes or in connection with a
permitted refinancing of Indebtedness at a lower interest rate and an
at-least-as-generous repayment schedule;
 
(iv) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
 
9

--------------------------------------------------------------------------------

 
 
(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
 
(vi) a final judgment or judgments for the payment of money aggregating in
excess of $2,000,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $2,000,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;
 
(vii) other than as specifically set forth in another clause of this Section
4(a), the Company materially breaches and fails to cure within any allowable
cure period any representation, warranty, covenant or other term or condition of
any Transaction Document, except, in the case of a breach of a covenant or other
term or condition of any Transaction Document which is curable, only if such
breach continues for a period of at least ten (10) consecutive Business Days;
 
(viii) any breach or failure in any respect to comply with either of Sections 8
or 14 of this Note; or
 
(ix) any unwaived Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.
 
(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one (1) Business Day
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the Conversion Amount of this Note the Holder is electing to require the Company
to redeem. Each portion of this Note subject to redemption by the Company
pursuant to this Section 4(b) shall be redeemed by the Company at a price equal
to the sum of (i) the Conversion Amount to be redeemed and (ii) the Other Make
Whole Amount (the “Event of Default Redemption Price”). Redemptions required by
this Section 4(b) shall be made in accordance with the provisions of Section 12.
To the extent redemptions required by this Section 4(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of the Note by the
Company, such redemptions shall be deemed to be voluntary prepayments. The
parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any premium due
under this Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.
 
 
10

--------------------------------------------------------------------------------

 
 
(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Required Holders
prior to such Fundamental Transaction, including agreements to deliver to each
Holder of Notes in exchange for such Notes a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
the Notes, including, without limitation, having a principal amount and interest
rate equal to the principal amounts and the interest rates of the Notes then
outstanding held by such Holder, having similar conversion rights and having
similar ranking to the Notes. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note with the same effect as if
such Successor Entity had been named as the Company herein, except for (as
described in the following sentence) the substitution of, instead of shares of
Common Stock of the Company as initially provided herein, the delivery upon
conversion of other applicable securities, cash, assets or other property. Upon
consummation of the Fundamental Transaction, the Successor Entity shall deliver
to the Holder confirmation that there shall be issued upon conversion or
redemption of this Note (or exchange note issued under the first sentence of
this paragraph) at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Company’s Common Stock (or other
securities, cash, assets or other property) issuable upon the conversion or
redemption of the Notes prior to such Fundamental Transaction, the same
combination and amount of securities, cash, assets or other property as a holder
of shares of Common Stock would have been entitled to receive in the Fundamental
Transaction, in accordance with and as adjusted by the provisions of this Note.
The provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the conversion or redemption of this Note.
 
(b) Redemption Right. No sooner than fifteen (15) days prior to nor later than
ten (10) days prior to the consummation of a Change of Control (the date of
consummation, the “Change of Control Effective Date”), but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”). At any time and from time to time during the period beginning
after the Holder’s receipt of a Change of Control Notice and ending on the
Change of Control Effective Date (provided there has been at least ten (10)
Trading Days between the date of the Change of Control Notice and the Change of
Control Effective Date), the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount of the Holder is electing to require the
Company to redeem. The portion of this Note subject to redemption pursuant to
this Section 5(b) shall be redeemed by the Company in cash at a price (the
“Change of Control Redemption Price”) equal to the sum of (i) the Conversion
Amount being redeemed and (ii) the Other Make Whole Amount. Notwithstanding
anything to the contrary in this Section 5(b), but subject to Section 3(d) and
Section 5(a), until the Holder receives the Change of Control Redemption Price,
the Change of Control Redemption Price may be converted, in whole or in part, as
indicated by the Holder on a Change of Control Redemption Notice (the “Converted
Portion”) pursuant to Section 3(c) and Section 5(a) hereof. Any conversions
required by this Section 5(b) shall reduce the Change of Control Redemption
Price and shall be made in accordance with the provisions of Section 3(c) and
Section 5(a).
 
 
11

--------------------------------------------------------------------------------

 
 
(c) General. Redemptions required by this Section 5 shall be made in accordance
with the provisions of Section 12 and shall have priority to payments to
stockholders in connection with a Change of Control. To the extent redemptions
required by Section 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 5, but subject to Section 3(d) and Section 5(a), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this Section
5(c) (together with any interest thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3 and Section 5(a). The
parties hereto agree that in the event of redemption of any portion of the Note
under Section 5(b) and because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder, any premium due under Section 5(b) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not as a penalty.
 
(d) Make Whole Amounts. For purposes of this Note:
 
(i) the “Maturity Make Whole Amount” shall mean a premium to the Conversion
Amount such that the total amount received by the Holder at Maturity represents
a gross yield to the Holder on the Original Principal Amount as of the Maturity
Date equal to thirteen percent (13%), with interest computed on the basis of
actual number of days elapsed over a 360-day year.
 
(ii) the “Other Make Whole Amount” shall mean a premium to the Conversion Amount
such that the total amount received by the Holder upon redemption represents a
gross yield to the Holder on the Original Principal Amount as of the redemption
date equal to thirteen percent (13%), with interest computed on the basis of
actual number of days elapsed over a 360-day year.
 
 
12

--------------------------------------------------------------------------------

 
 
(iii) the “Annual Redemption Make Whole Amount” shall mean a premium to the
Conversion Amount such that the total amount received by the Holder upon any
Annual Redemption represents a gross yield on the Original Principal Amount of
(A) ten percent (10%), if the redemption date occurs during 2009, (B) eleven
percent (11%), if the redemption date occurs during 2010 or 2011, and (c)
thirteen percent (13%), if the redemption date occurs during 2012, in each case
with interest computed on the basis of actual number of days elapsed over a
360-day year.
 
(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
 
(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
 
(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance reasonably satisfactory to the Required Holders. The
provisions of this Section shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.
 
 
13

--------------------------------------------------------------------------------

 
 
(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance the Conversion Price then in effect shall be an amount
equal to the following:
 
NCP  =  AP x [ (OCP x OS) + (C) ]
               [ (AP x NS)  ]
 
where:
 

 
NCP
=
new Conversion Price (immediately after such Dilutive Issuance)

 
OCP
=
old Conversion Price (immediately prior to such Dilutive Issuance)

 
AP
=
the Applicable Price

 
NS
=
new shares of Common Stock Deemed Outstanding (immediately after such Dilutive
Issuance)

 
OS
=
old shares of Common Stock Deemed Outstanding (immediately prior to such
Dilutive Issuance)

 
C
=
the consideration, if any, received by the Company upon such Dilutive Issuance



For purposes of determining the adjusted Conversion Price under this Section
7(a), the following shall be applicable:
 
(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.
 
(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.
 
 
14

--------------------------------------------------------------------------------

 
 
(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
 
(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, (x) the Options will be deemed
to have been issued for a value determined by use of the Black Scholes Option
Pricing Model (the “Option Value”) and (y) the other securities issued or sold
in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company, less (II)
the Option Value. If any Common Stock, Options or Convertible Securities are
issued or sold or deemed to have been issued or sold for cash, the consideration
received therefor will be deemed to be the net amount received by the Company
therefor. If any Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of the consideration other
than cash received by the Company will be the fair value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Required Holders. The determination of such appraiser shall
be deemed binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Issuance Date subdivides (by
any stock dividend, stock split, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.
 
(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.
 
(d) Voluntary Decrease. The Company may at any time during the term of this Note
reduce the then current Conversion Price to any amount and for any period of
time deemed appropriate by the Board of Directors.
 
(e) Excluded Securities. The issuance of any Excluded Securities shall not
result in an adjustment to the Conversion Price.
 
 
16

--------------------------------------------------------------------------------

 
 
(8) HOLDER’S RIGHT OF MANDATORY REDEMPTION.  
 
(a) General.
 
(i) On each of February 15, 2010 and February 15, 2011 (the “Annual
Redemption”), the Holder shall have the right (the “Annual Redemption Right”),
in its sole discretion, to require that the Company redeem the Note in whole but
not in part, by delivering written notice thereof to the Company (an “Annual
Redemption Notice”).
 
(ii) In the event (each of the events set forth in (x) and (y) a “Listing
Default”) (x) the Company has not filed to list the Conversion Shares on its
Principal Market by the date that is ninety (90) days after the Issuance Date or
has not so listed the Conversion Shares by the date that is ninety (90) days
after the Issuance Date (as required pursuant to Section 3(a) of the
Registration Rights Agreement); or (y) the shares of the Company’s Common Stock
are (A) subject to any Grace Periods ((as defined in the Registration Rights
Agreement), terminated from registration under the Securities Act of 1933, as
amended (the “Act”), during the time in which the Company remains obligated
under Section 2(f) of the Registration Rights Agreement to keep the Registration
Statement current, effective and free from any material misstatement or omission
to state a material fact or (B) are delisted from the Principal Market for more
than ten (10) Trading Days, the Holder shall have the right (the “Listing
Default Redemption Right”), in its sole discretion, to require that the Company
redeem all or any portion of the Note by delivering written notice thereof to
the Company (a “Listing Default Mandatory Redemption Notice”).
 
(iii) At anytime following the first anniversary of the Issuance Date, if the
Weighted Average for twenty (20) consecutive Trading Days is less than
forty-five percent (45%) of the Conversion Price in effect on the Issuance Date,
as adjusted (a “WAP Default”), the Holder shall have the right (a “WAP
Redemption Right,” and together with the Listing Default Redemption Right and
the Annual Redemption Right, a “Holder Redemption Right”), in its sole
discretion, to require that the Company redeem all or any portion of the Note by
delivering written notice thereof to the Company within five (5) Business Days
after the Company notice described in paragraph (iv) below or if no such Company
Notice is received, at any time after a WAP Default upon written notice to the
Company (a “Holder WAP Redemption Notice,” and together with the Listing Default
Redemption Notice and the Annual Redemption Notice, a “Holder Redemption
Notice”).
 
(iv) The Company shall deliver written notice (the “Company Notice”) to the
Holder no later than two (2) Business Days following a Listing Default or a WAP
Default stating (x) the Mandatory Redemption Price (as defined below) and (y)
that the Holder’s right of redemption under this Section 8(a)(ii) or (iii) is
effective and the period during which the redemption may be exercised.
 
(b) In order to exercise the Holder Redemption Right, the Holder Redemption
Notice shall indicate the Conversion Amount the Holder is electing to have
redeemed (the “Redemption Amount”), which shall be the entire Conversion Amount
in the case of the Annual Redemption Right, on the date set forth on the Holder
Redemption Notice (the “Holder Mandatory Redemption Date”), which date shall be
no earlier than five (5) Business Days after the date the Holder has delivered
the Holder Redemption Notice to the Company in the case of a Listing Default
Redemption Right or ninety (90) days in the case of a WAP Default Redemption
Right and an Annual Redemption Right. The portion of this Note subject to
redemption pursuant to the Holder Redemption Right shall be redeemed by the
Company in cash at a price equal to the sum of (i) the Conversion Amount being
redeemed and (ii) in the case of an Annual Redemption Right, the Annual
Redemption Make Whole Amount or in the case of the WAP Redemption Right or the
Listing Default Redemption Right, the Other Make Whole Amount (the “Mandatory
Redemption Price”). Notwithstanding anything to the contrary in this Section 8,
but subject to Section 3(d), beginning on the Holder Mandatory Redemption Date
and until the Holder receives the Mandatory Redemption Price, the Mandatory
Redemption Amount may be converted, in whole or in part, as indicated by the
Holder on a Holder Redemption Notice (the “Converted Amount”) into a number of
shares of Common Stock determined by dividing the Converted Amount by the lesser
of (i) the Conversion Price and (ii) the greater of (A) the arithmetic average
of the ten (10) Trading Days immediately preceding the Conversion Date and (B)
$3.5411 and provided that, if required by the Principal Market, stockholder
approval has been obtained. Any such conversion shall reduce the Mandatory
Redemption Amount.
 
 
17

--------------------------------------------------------------------------------

 
 
(c) Mechanics of Holder Mandatory Redemption. If the Holder elects a Holder
Mandatory Redemption in accordance with Section 8(a), then the Mandatory
Redemption Amount which is to be paid to the Holder on the applicable Mandatory
Redemption Date shall be redeemed by the Company, and the Company shall pay to
the Holder on such Mandatory Redemption Date by wire transfer of immediately
available funds, the applicable Mandatory Redemption Price.
 
(9) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.
 
(a) General. At any time that less than ten percent (10%) of the Original
Principal Amount of all Notes remains outstanding, the Company shall have the
right to redeem all or any portion of the Conversion Amount under this Note (the
“Optional Redemption Amount”) as designated in the Optional Redemption Notice on
the Optional Redemption Date (each as defined below) (an “Optional Redemption”).
The portion of this Note subject to redemption pursuant to this Section 9(a)
shall be redeemed by the Company in cash at a price (the “Optional Redemption
Price”) equal to the sum of (i) the Conversion Amount being redeemed and (ii)
the Other Make Whole Amount. The Company may exercise its right to require
redemption under this Section 9 by delivering a written notice thereof by
facsimile and overnight courier to all, but not less than all, of the holders of
Notes (the “Optional Redemption Notice” and the date all of the holders received
such notice is referred to as the “Optional Redemption Notice Date”). Each
Optional Redemption Notice shall be irrevocable. The Optional Redemption Notice
shall state (1) the date on which the Optional Redemption shall occur (the
“Optional Redemption Date”) which date shall not be less than five (5) nor more
than fifteen (15) Business Days following the Optional Redemption Notice Date
and (2) the aggregate Conversion Amount of the Notes which the Company has
elected to be subject to Optional Redemption from the Holder and all of the
other holders of the Notes pursuant to this Section 9(a) (and analogous
provisions under the Other Notes) on the Optional Redemption Date. The Company
may not effect more than one (1) Optional Redemption. Notwithstanding anything
to the contrary in this Section 9, until the Optional Redemption Price is paid,
in full, the Optional Redemption Amount may be converted, in whole or in part,
by the Holders into shares of Common Stock pursuant to Section 3. All Conversion
Amounts converted by the Holder after the Optional Redemption Notice Date shall
reduce the Optional Redemption Amount of this Note required to be redeemed on
the Optional Redemption Date. Redemptions made pursuant to this Section 9 shall
be made in accordance with Section 12.
 
 
18

--------------------------------------------------------------------------------

 
 
(b) Pro Rata Redemption Requirement. If the Company elects to cause an Optional
Redemption pursuant to Section 9(a), then it must simultaneously take the same
action in the same proportion with respect to the Other Notes. If the Company
elects to cause an Optional Redemption pursuant to Section 9(a) (or similar
provisions under the Other Notes) with respect to less than all of the
Conversion Amounts of the Notes then outstanding, then the Company shall require
redemption of a Conversion Amount from each of the holders of the Notes equal to
the product of (i) the aggregate Conversion Amount of Notes which the Company
has elected to cause to be redeemed pursuant to Section 9(a), multiplied by (ii)
the fraction, the numerator of which is the sum of the aggregate Original
Principal Amount of the Notes purchased by such holder of outstanding Notes and
the denominator of which is the sum of the aggregate Original Principal Amount
of the Notes purchased by all holders holding outstanding Notes (such fraction
with respect to each holder is referred to as its “Redemption Allocation
Percentage”, and such amount with respect to each holder is referred to as its
“Pro Rata Redemption Amount”); provided, however that in the event that any
holder’s Pro Rata Redemption Amount exceeds the outstanding Principal amount of
such holder’s Note, then such excess Pro Rata Redemption Amount shall be
allocated amongst the remaining holders of Notes in accordance with the
foregoing formula. In the event that the initial holder of any Notes shall sell
or otherwise transfer any of such holder’s Notes, the transferee shall be
allocated a pro rata portion of such holder’s Redemption Allocation Percentage
and Pro Rata Redemption Amount.
 
(10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
(11) RESERVATION OF AUTHORIZED SHARES.
 
(a) Reservation. The Company shall reserve out of its authorized and unissued
Common Stock a number of shares of Common Stock for each of the Notes equal to
120% of the Conversion Rate with respect to the Conversion Amount of each such
Note as of the Issuance Date. So long as any of the Notes are outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Notes, 120% of the number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of all of the Notes then
outstanding; provided that at no time shall the number of shares of Common Stock
so reserved be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions) (the
“Required Reserve Amount”). The initial number of shares of Common Stock
reserved for conversions of the Notes and each increase in the number of shares
so reserved shall be allocated pro rata among the holders of the Notes based on
the principal amount of the Notes held by each holder at the Closing (as defined
in the Securities Purchase Agreement) or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.
 
(12) REDEMPTIONS.
 
(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control. The
Company shall deliver the applicable Mandatory Redemption Price on the Holder
Mandatory Redemption Date. The Company shall deliver the applicable Optional
Redemption Price on the applicable Optional Redemption Date. In the event of a
redemption of less than all of the Conversion Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder, against surrender
of the original Note, a new Note (in accordance with Section 18(d)) representing
the outstanding Principal which has not been redeemed. In the event that the
Company does not pay the applicable Redemption Price to the Holder within the
time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Subject to any different conversion price
provided for in Section 8(b), and subject to prior stockholder approval if
required by the Principal Market, upon the Company’s receipt of such notice, (x)
the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, (y) the Company shall immediately return this Note, or issue
a new Note (in accordance with Section 18(d)) to the Holder representing such
Conversion Amount that was to be redeemed and (z) the Conversion Price of this
Note or such new Notes shall be adjusted to the lesser of (A) the Conversion
Price as in effect on the date on which the applicable Redemption Notice is
voided and (B) the lowest Closing Bid Price of the Common Stock during the
period beginning on and including the date on which the applicable Redemption
Notice is delivered to the Company and ending on and including the date on which
the applicable Redemption Notice is voided but in no event lower than $3.5411.
The Holder’s delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company’s obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the Conversion Amount subject to such notice.
 
 
20

--------------------------------------------------------------------------------

 
 
(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 8 (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one (1) Business Day of its
receipt thereof, forward to the Holder by facsimile a copy of such notice. If
the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven (7) Business Day period beginning on and including the
date which is three (3) Business Days prior to the Company’s receipt of the
Holder’s Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven Business Day period.
 
(13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.
 
(14) COVENANTS.
 
(a) Financial Covenants. So long as this Note is outstanding, the Company shall
comply with each of the financial covenants set forth below:
 
(i) Total Indebtedness to EBITDA. The Company will at all times maintain, on a
consolidated basis, a Total Indebtedness to EBITDA Ratio of not more than 3.00
to 1.00. For purposes hereof, (A) the “Total Indebtedness to EBITDA Ratio” shall
mean the ratio of total Indebtedness of the Company to EBITDA (a) calculated and
tested (i) using the Company’s twelve month trailing EBITDA results and (ii)
total Indebtedness of the Company as of the date of calculation, and (b)
measured by the Company (as evidenced by a certificate of the Chief Financial
Officer of the Company delivered to the Holder promptly after the measurement
date) on the last day of each fiscal quarter (or such other measurement date
requested by the Required Holders) throughout the period prior to the Maturity
Date and (B) “EBITDA” shall mean, as of the date of any determination, the
Company’s net income (or loss), plus interest expense, plus all charges against
income for foreign, federal, state and local income taxes, plus depreciation
expense, plus amortization expense, all as determined on a consolidated basis in
accordance with GAAP, consistently applied. For purposes of making calculations
under this Section 14(a) on a consolidated basis, notwithstanding anything
(including GAAP) to the contrary, Indebtedness and EBITDA for Subsidiaries shall
be calculated as if every Subsidiary was wholly-owned and without regard to the
percentage ownership of the Company in such Subsidiary.
 
 
21

--------------------------------------------------------------------------------

 
 
(ii) Acquisitions. Without the consent of the Required Holders, during the first
two (2) years from the Issuance Date the Company will not, and will not permit
any of the Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger) any capital stock, evidences of indebtedness or other securities of,
make or permit to exit any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions (including pursuant to
any merger)) any assets of any other Person constituting all or a portion of a
business unit (“Acquisitions”), except Acquisitions that (i) at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing and (ii) the aggregate cash consideration paid by the
Company or any Subsidiary for all Acquisitions shall (A) prior to the first
anniversary of the Issuance Date, not exceed $3,000,000 (with the acquisition by
the Company of an additional 36.5% of the equity of its subsidiary, Henglong
Automotive Parts Company, not counting against such $3,000,000 cap) and (B)
after the first anniversary date of the Issuance Date but before the second
anniversary, not exceed $10,000,000 and notwithstanding the foregoing, no new
Acquisitions shall be permitted if an Event of Default has occurred and remains
uncured.
 
(b) Rank. All payments due under this Note shall rank pari passu with all Other
Notes and all other Indebtedness of the Company other than Permitted Senior
Indebtedness.
 
(c) Incurrence of Indebtedness. Without consent of the Required Holders (or as
necessary to finance any Note redemptions required herein), during the first two
(2) years from the Issuance Date, the Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, incur or
guarantee, assume or suffer to exist (i) any new Indebtedness with lenders duly
incorporated, organized under or primarily domiciled outside the People’s
Republic of China in excess of (A) $5,000,000 prior to the first anniversary of
the Issuance Date or (B) $10,000,000 prior to the second anniversary of the
Issuance Date or (ii) any Indebtedness with lenders which are duly incorporated
and organized under the law of the People’s Republic of China (A) in excess of
$10,000,000 prior to the first anniversary of the Issuance Date or (B)
$15,000,000 prior to the second anniversary of the Issuance Date.
Notwithstanding the foregoing, (x) no new Indebtedness shall be permitted if an
Event of Default has occurred and remains uncured (other than as necessary to
finance any Note redemptions required herein), and (y) the Company shall be
allowed to renew any or all of its current bank loans of approximately
$14,000,000 as they mature, should the Company wish to do so.
 
(d) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
 
 
22

--------------------------------------------------------------------------------

 
 
(e) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
or make any payments in respect of, by the payment of cash or cash equivalents
(in whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness,
other than scheduled payments of interest or principal or in connection with a
refinancing at a lower interest rate and at-least-as-generous repayment terms.
 
(f) Restriction on Redemption and Cash Dividends. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Required Holders.
 
(g) Transactions with Affiliates. Without the consent of the Required Holders,
the Company shall not, nor shall it permit any of its Subsidiaries to, enter
into, renew, extend, amend or be a party to, any transaction or series of
related transactions (including, without limitation, the purchase, sale, lease,
transfer or exchange of property or assets of any kind or the rendering of
services of any kind) with any Affiliate, (i) except in the ordinary course of
business in a manner and to an extent consistent with past practice and
necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an Affiliate thereof provided, however, in no event shall the Company or
any Subsidiary enter into a transaction or series of related transactions with
an officer, director or employee (each a “Related Party”) of the Company or any
Subsidiary that results in an account receivable due after March 31, 2008 to the
Company from a Related Party (i) in excess of $100,000 and (ii) with payment
terms greater than ninety (90) days.
 
(h) Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any change in the nature of its business as described
in the Company’s most recent annual report filed on Form 10-K with the SEC. The
Company shall not modify its corporate structure.
 
(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.
 
(j) Maintenance of Properties, Etc. The Company shall use reasonable efforts to
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, all of its material properties which are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply, and cause each of its Subsidiaries to comply
in all material respects, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
(15) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.
 
(16) VOTE TO CHANGE THE TERMS OF NOTES. The affirmative vote at a meeting duly
called for such purpose or the written consent without a meeting of the Required
Holders shall be required for any change or amendment to this Note or the Other
Notes. No consideration shall be offered or paid to any holder of Notes to amend
or consent to a waiver or modification of the Notes unless the same
consideration also is offered to all of the holders of Notes.
 
(17) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Sections 2(f) and
2(g) of the Securities Purchase Agreement and Section 4(d) of the Registration
Rights Agreement.
 
(18) REISSUANCE OF THIS NOTE.
 
(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.
 
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.
 
(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.
 
 
24

--------------------------------------------------------------------------------

 
 
(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.
 
(19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
(20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.
 
(21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Holders of the Notes and shall not be construed against
any person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
 
 
25

--------------------------------------------------------------------------------

 
 
(22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
(23) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate,
Conversion Price or any Redemption Price to the Company’s independent, outside
accountant. The Company, at the Company’s expense, shall cause the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
 
(24) NOTICES; PAYMENTS.
 
(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefor.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least ten (10) days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Principal, Interest or other amounts due under this Note which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).
 
 
26

--------------------------------------------------------------------------------

 
 
(25) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.
 
(26) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.
 
(27) GOVERNING LAW; JURISDICTION; JURY. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Holder and the Company
hereby irrevocably submit to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The Holder and the Company hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address as provided
in Section 24 hereof and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
 
27

--------------------------------------------------------------------------------

 
 
(28) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
(29) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
 
(a) “Approved Stock Plan” means any employee benefit plan which has been or is
hereafter approved by the Board of Directors of the Company, pursuant to which
the Company’s securities may be issued to any employee, consultant, officer or
director for services provided to the Company.
 
(b) “Bloomberg” means Bloomberg Financial Markets.
 
(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(d) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company.
 
(e) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 23. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.
 
 
28

--------------------------------------------------------------------------------

 
 
(f) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.
 
(g) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii)
hereof regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding any Common Stock owned or held by or for
the account of the Company or issuable upon conversion of the Notes and
Warrants.
 
(h) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(i) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
(j) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market.
 
(k) “Equity Conditions” means that each of the following conditions is
satisfied: (i) on each day during the period beginning six (6) month prior to
the applicable date of determination and ending on and including the applicable
date of determination (the “Equity Conditions Measuring Period”), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement and
there shall not have been any Grace Periods (as defined in the Registration
Rights Agreement) or (y) all shares of Common Stock issuable upon conversion of
the Notes shall be eligible for sale without restriction and without the need
for registration under any applicable federal or state securities laws; (ii) on
each day during the Equity Conditions Measuring Period, the Common Stock is
designated for quotation on the Principal Market or any other Eligible Market
and shall not have been suspended from trading on such exchange or market (other
than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the Equity Conditions Measuring Period, the Company shall
have delivered shares of Common Stock upon conversion of the Notes to the
holders on a timely basis as set forth in Section 3(c)(ii) hereof (and analogous
provisions under the Other Notes); (iv) any applicable shares of Common Stock to
be issued in connection with the event requiring determination may be issued in
full without violating Section 3(d) hereof and the rules or regulations of the
Principal Market or any applicable Eligible Market; (v) the Company shall not
have failed to timely make any payments within five (5) Business Days of when
such payment is due pursuant to any Transaction Document; (vi) on the Mandatory
Conversion Date no Event of Default exists; and (vii) the Company shall have no
knowledge of any fact that would cause (x) the Registration Statements required
pursuant to the Registration Rights Agreement not to be effective and available
for the resale of all remaining Registrable Securities in accordance with the
terms of the Registration Rights Agreement or (y) any shares of Common Stock
issuable upon conversion of the Notes not to be eligible for sale without
restriction pursuant to any applicable securities laws (assuming proper
prospectus delivery).
 
 
29

--------------------------------------------------------------------------------

 
 
(l) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable Mandatory Conversion
Notice Date through the applicable Mandatory Conversion Date, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).
 
(m) “Excluded Securities” means,: (i) as a stock dividend to holders of Common
Stock or upon any subdivision or combination of shares of Common Stock; (ii) in
connection with any Approved Stock Plan; (iii) any securities issued to the
seller as consideration for the acquisition of another entity by the Company by
merger or share exchange (whereby the Company owns no less than 51% of the
voting power of the surviving entity) or purchase of substantially all of such
entity’s stock or assets that otherwise complies with this Note; (iv) any
securities issued in connection with a license, strategic partnership, joint
venture or other similar agreement, provided that the purpose of such
arrangement is not primarily the raising of capital; (v) upon exercise of
warrants issued as a part of the issuance of straight debt securities (with no
equity or equity-linked feature) issued to a financial institution or lender in
connection with a bank loan, credit, lease, or other debt transaction with such
financial institution or lender (where warrant coverage is not greater than 5%
of the principal amount of any such loan); or (vi) upon conversion of any
Options or Convertible Securities which are outstanding on the day immediately
preceding the Closing Date, provided that the terms of such Options or
Convertible Securities are not amended, modified or changed on or after the
Closing Date.
 
 
30

--------------------------------------------------------------------------------

 
 
(n) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Voting Stock (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate Voting Stock
of the Company other than Mr. Hanlin Chen and only to the extent of his
ownership as of the Issuance Date.
 
(o) “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
(p) Reserved.
 
(q) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business and notes payable in respect of trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments (provided, for avoidance of doubt, that the
Company’s support (prior to any actual payment by the Company to its banks) of
its banks’ guaranty of the trade payables does not constitute Indebtedness),
(iv) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (v) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (vi) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (vii) all indebtedness referred to in clauses (i) through (vi) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.
 
 
31

--------------------------------------------------------------------------------

 
 
(r) “Interest Rate” means for each applicable period indicated below, a rate per
annum equal to:
 
2008: 3.0%
2009: 3.5%
2010: 4.0%
2011: 4.5%
    2012: 5.0%
 
The Interest Rate is subject to adjustment as set forth in Section 2.
 
(s) “Lead Investor” means the Lead Buyer as identified in the Securities
Purchase Agreement or such other Person as it may designate.
 
(t) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(u) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(v) Reserved.
 
(w) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (iv) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase, (vi) leases or subleases and licenses and sublicenses granted to
others in the ordinary course of the Company’s business, not interfering in any
material respect with the business of the Company and its Subsidiaries taken as
a whole, (vii) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of custom duties in connection with the
importation of goods, (viii) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Section
4(a)(ix), and (ix) Liens securing Permitted Senior Indebtedness.
 
 
32

--------------------------------------------------------------------------------

 
 
(x) “Permitted Senior Indebtedness” means the principal of (and premium, if
any), interest on, and all fees and other amounts (including, without
limitation, any reasonable out-of-pocket costs, enforcement expenses (including
reasonable out-of-pocket legal fees and disbursements), collateral protection
expenses and other reimbursement or indemnity obligations relating thereto)
payable by Company and/or its Subsidiaries under or in connection with any
inventory and receivables credit facility based on a customary borrowing base
entered into by the Company and/or its Subsidiaries with one or more financial
institutions (and on terms and conditions) to fund the working capital needs of
the Company and its Subsidiaries, in form and substance satisfactory to the
Required Holders; provided, however, that the Total Indebtedness to EBITDA Ratio
is maintained.
 
(y) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(z) “Principal Market” means The NASDAQ Capital Market.
 
(aa) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Change of Control Redemption Notices, the Company Notices, the
Optional Redemption Notices, each of the foregoing, individually, a Redemption
Notice.
 
(bb) “Redemption Prices” means, collectively, the Event of Default Redemption
Price, Change of Control Redemption Price, and the Holder Mandatory Redemption
Price, and the Optional Redemption Price, each of the foregoing, individually, a
Redemption Price.
 
(cc) “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Issuance Date by and among the Company and the initial
holders of the Notes relating to, among other things, the registration of the
resale of the Common Stock issuable upon conversion of the Notes.
 
(dd) “Required Holders” means (i) the Lead Investor and (ii) other holders of
Notes representing in the aggregate with the Lead Investor’s Notes at least a
majority of the aggregate principal amount of the Notes then outstanding.
 
(ee) “SEC” means the United States Securities and Exchange Commission.
 
(ff) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of February 1, 2008 by and among the Company and the initial
holders of the Notes pursuant to which the Company issued the Notes.
 
(gg) “Subsidiary” means any entity in which the Company, directly or indirectly,
owns any of the capital stock or holds an equity or similar interest.
 
 
33

--------------------------------------------------------------------------------

 
 
(hh) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.
 
(ii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
 
(jj) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
(kk) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 23. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction during the applicable calculation period.
 
(30) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
[SIGNATURE PAGE FOLLOWS]
 
 
34

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 

       
CHINA AUTOMOTIVE SYSTEMS, INC.
 
   
   
  By:   /s/ Hanlin Chan  

--------------------------------------------------------------------------------

Name: Hanlin Chan
 
Title: Chairman

 
[Signature Page to Senior Convertible Note (A-1)]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT I


CHINA AUTOMOTIVE SYSTEMS, INC.
CONVERSION NOTICE
 
Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by China Automotive Systems, Inc. (the “Company”). In accordance
with and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock par value $0.0001 per share (the “Common Stock”) of the
Company, as of the date specified below.
 
Date of Conversion:
     
Aggregate Conversion Amount to be converted:
     
Please confirm the following information:
   
Conversion Price:
     
Number of shares of Common Stock to be issued:
   
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 
Issue to:
                     
Facsimile Number:
     
Authorization:
     
By:
     
Title:
     
Dated:
     
Account Number:
     
  (if electronic book entry transfer)
     
Transaction Code Number:
     
  (if electronic book entry transfer)
 

 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Securities Transfer Corporation to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated February
15, 2008 from the Company and acknowledged and agreed to by Securities Transfer
Corporation.
 

       
CHINA AUTOMOTIVE SYSTEMS, INC.
 
   
   
  By:   /s/ Hanlin Chan  

--------------------------------------------------------------------------------

Name: Hanlin Chan
 
Title: Chairman

 
 
 

--------------------------------------------------------------------------------

 
 